                                              Case 4:20-cv-00790-YGR Document 7 Filed 07/14/20 Page 1 of 3




                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4        MAURICE SKINNER,                                   Case No. 20-cv-00790-YGR (PR)
                                                          Petitioner,                          ORDER OF DISMISSAL; AND
                                   5
                                                                                               DENYING CERTIFICATE OF
                                                   v.                                          APPEALABILITY
                                   6

                                   7        KEN CLARK, Warden,
                                                          Respondent.
                                   8

                                   9   I.       INTRODUCTION
                                  10            Petitioner, a state prisoner, has filed this petition for a writ of habeas corpus pursuant to 28

                                  11   U.S.C. § 2254. He has paid the full filing fee.

                                  12   II.      LEGAL STANDARD
Northern District of California
 United States District Court




                                  13            This Court may entertain a petition for a writ of habeas corpus “in behalf of a person in

                                  14   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  15   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                  16   Hodges, 423 U.S. 19, 21 (1975). A district court shall “award the writ or issue an order directing

                                  17   the respondent to show cause why the writ should not be granted, unless it appears from the

                                  18   application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                  19   Summary dismissal is appropriate only where the allegations in the petition are vague or

                                  20   conclusory, palpably incredible, or patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d

                                  21   490, 491 (9th Cir. 1990) (quoting Blackledge v. Allison, 431 U.S. 63, 75-76 (1977)).

                                  22            Rule 4 of the Rules Governing Section 2254 Cases provides: “If it plainly appears from the

                                  23   petition and any attached exhibits that the petitioner is not entitled to relief in the district court, the

                                  24   judge must dismiss the petition and direct the clerk to notify the petitioner.”

                                  25   III.     DISCUSSION
                                  26            In 2006, Petitioner was convicted, by plea, of two counts of attempted murder, possession

                                  27   of a firearm by a convicted felon, and possession of cocaine base while armed with a loaded and

                                  28   operable firearm. Dkt. 1 at 2, 8. Defendant also admitted gun use enhancements under California
                                           Case 4:20-cv-00790-YGR Document 7 Filed 07/14/20 Page 2 of 3




                                   1   Penal Code § 12022.53(c) as well as two prior convictions. Id. Pursuant to a negotiated plea he

                                   2   was sentenced to a total term of thirty-five years in prison. Id.

                                   3           Petitioner argues that he is entitled to resentencing pursuant to California Senate Bill 620

                                   4   which was recently signed into law. Id. at 3. Senate Bill 620 provides the trial court “the

                                   5   authority to dismiss or strike gun use enhancements in the “interests of justice” at the time of

                                   6   sentencing or resentencing.” Id. Petitioner argues he is entitled to a new sentencing hearing

                                   7   because the trial court could choose to “impose a lighter enhancement, or remove [the]

                                   8   enhancement altogether.” Id. at 3. However, as noted by the Alameda County Superior Court in

                                   9   denying his ex-parte motion for resentencing, while a trial court now has discretion to dismiss or

                                  10   strike these enhancements, Petitioner was not entitled to resentencing because the trial court “ha[d]

                                  11   no jurisdiction to modify [his] sentence because criminal proceedings have concluded and the

                                  12   judgment is final.” Dkt. 1 at 8.
Northern District of California
 United States District Court




                                  13           First, the Court notes that the petition appears to be untimely. The Antiterrorism and

                                  14   Effective Death Penalty Act of 1996 (“AEDPA”), which became law on April 24, 1996, imposed

                                  15   for the first time a statute of limitations on petitions for a writ of habeas corpus filed by state

                                  16   prisoners. Petitions filed by prisoners challenging non-capital state convictions or sentences must

                                  17   be filed within one year of the latest of the date on which: (A) the judgment became final after the

                                  18   conclusion of direct review or the time passed for seeking direct review; (B) an impediment to

                                  19   filing an application created by unconstitutional state action was removed, if such action prevented

                                  20   petitioner from filing; (C) the constitutional right asserted was recognized by the Supreme Court,

                                  21   if the right was newly recognized by the Supreme Court and made retroactive to cases on

                                  22   collateral review; or (D) the factual predicate of the claim could have been discovered through the

                                  23   exercise of due diligence. 28 U.S.C. § 2244(d)(1). If the record indicates that the petition falls

                                  24   outside the one-year time period, Petitioner will ultimately bear the burden of demonstrating that

                                  25   the limitation period was sufficiently tolled under statutory and/or equitable principles. See Smith

                                  26   v. Duncan, 297 F.3d 809, 814 (9th Cir. 2002).

                                  27           Second, even assuming that the petition is timely, Petitioner does not make clear how he is

                                  28   in custody in violation of the Constitution or federal law. To the extent Petitioner argues a
                                                                                           2
                                             Case 4:20-cv-00790-YGR Document 7 Filed 07/14/20 Page 3 of 3




                                   1   violation of state law, he is not entitled to federal habeas relief. The United States Supreme Court

                                   2   has repeatedly held that the federal habeas writ is unavailable for violations of state law or for

                                   3   alleged error in the interpretation or application of state law. See Swarthout v. Cooke, 562 U.S.

                                   4   216, 219 (2011); Estelle v. McGuire, 502 U.S. 62, 67-68 (1991); Engle v. Isaac, 456 U.S. 107, 119

                                   5   (1982); Peltier v. Wright, 15 F.3d 860, 861-62 (9th Cir. 1994). Furthermore, matters relating to

                                   6   state sentencing are governed by state law and generally are not cognizable on federal habeas

                                   7   review. See, e.g., Lewis v. Jeffers, 497 U.S. 764, 780 (1990) (rejecting petitioner’s claim that a

                                   8   state court misapplied its own aggravating circumstance because “federal habeas corpus relief

                                   9   does not lie for errors of state law”). Petitioner’s claims thus fail as a matter of law and granting

                                  10   leave to amend would be futile. See Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522, 532 (9th

                                  11   Cir. 2008) (“[T]he district court . . . may deny leave to amend due to ‘undue delay, bad faith or

                                  12   dilatory motive . . . , repeated failure to cure deficiencies . . . , undue prejudice . . . [and] futility of
Northern District of California
 United States District Court




                                  13   amendment.’”) (citation omitted). Accordingly, the petition is DISMISSED with prejudice.

                                  14   IV.     CERTIFICATE OF APPEALABILITY
                                  15           The federal rules governing habeas cases brought by state prisoners require a district court

                                  16   that denies a habeas petition to grant or deny a certificate of appealability (“COA”) in its ruling.

                                  17   See Rule 11(a), Rules Governing § 2254 Cases, 28 U.S.C. foll. § 2254. Petitioner has not shown

                                  18   “jurists of reason would find it debatable whether the petition states a valid claim of the denial of a

                                  19   constitutional right and that jurists of reason would find it debatable whether the district court was

                                  20   correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Accordingly, a

                                  21   COA is DENIED.

                                  22   V.      CONCLUSION
                                  23           For the foregoing reasons, Petitioner’s federal petition for writ of habeas corpus is

                                  24   DISMISSED with prejudice for the reasons set forth above. A COA is DENIED. See id.

                                  25           The Clerk of the Court shall terminate all pending motions and close the file.

                                  26          IT IS SO ORDERED.
                                       Dated: July 14, 2020
                                  27                                                                     YVONNE GONZALEZ ROGERS
                                  28                                                                     United States District Judge

                                                                                             3
